Order entered September 15, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00064-CR

                   LOUIS JAMES BROWN, III, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-83597-2019

                                   ORDER

      Before the Court is appellant’s August 24, 2020 motion styled “Habeas

Corpus/Motion for Bail Pending Appeal.” In his motion, appellant contends he is

confined in the Collin County Jail following his conviction for stalking and

resulting nine-year sentence. Appellant has appealed his conviction and contends

he should be entitled to post bond pending resolution of his appeal. Appellant

contends he should be entitled to release on a cash bond of $2,000 to $3,000 or

surety bonds in an amount of $20,000 to $30,000. Appellant further contends the
trial court judge ignored numerous motions requesting bail pending appeal, but did

finally rule upon his request and denied bail on August 18, 2020.

      This Court does not have original criminal habeas jurisdiction and thus may

not grant appellant habeas relief. See TEX. CODE CRIM. PROC. ANN. art. 11.05;

TEX. GOV’T CODE ANN. § 22.221(d); In re Ayers, 515 S.W.3d 356, 356–57 (Tex.

App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam). Furthermore,

the code of criminal procedure assigns to the trial court the determination of

whether to grant bail pending an appeal to an appellant convicted of a felony and

sentenced to less than ten years’ imprisonment. See TEX. CODE CRIM. PROC. ANN.

art. 44.04 (c–e). The code of criminal procedure assigns to the court of appeals the

power to review the trial court’s determination. See id. at art. 44.04(g).

      Because the Court lacks original habeas jurisdiction and statutory authority

to grant bail as appellant requests, we DENY the motion.

      However, in his motion, appellant states that the trial court “finally heard”

his motion for a bond hearing and refused relief on August 18, 2020 “which now

allows the appellant to seek the Appellate Courts to supercede any decision.”

Because appellant indicates an intention to seek appellate relief from the trial

court’s determination denying relief on his motion for an appeal bond, we construe

appellant’s “Habeas Corpus/Motion for Bail Pending Appeal” as a notice of appeal

from the trial court’s order.
      Accordingly, we DIRECT the Clerk of the Court to file appellant’s “Habeas

Corpus/Motion for Bail Pending Appeal” as a notice of appeal to be assigned a

separate cause number. The Court will issue an order in due course to establish

due dates for the record and briefs.


                                          /s/   LANA MYERS
                                                JUSTICE